Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00742-DDD-KLM

   JAMES COREY GOODE, and
   GOODE ENTERPRISE SOLUTIONS, INC,

          Plaintiffs,
   v.

   GAIA, INC,
   JAY WEIDNER,
   CLIFF HIGH,
   BENJAMIN ZAVODNICK,
   ALYSSA MONTALBANO,
   JIRKA RYSAVY,
   BRAD WARKINS, and
   KIERSTEN MEDVEDICH,

        Defendants.
   ______________________________________________________________________

                                   ORDER
   ______________________________________________________________________
   ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

          This matter is before the Court on Plaintiffs’ Opposed Motion to File Second

   Amended Complaint [#61]1 (the “Motion”). Defendants Gaia, Inc. (“Gaia”) and Alyssa

   Montalbano (“Montalbano”) did not file Responses. Defendants Benjamin Zavodnick

   (“Zavodnick”), Jay Weidner (“Weidner”), and Cliff High (“High”)2 filed Responses [#69,



          1 “[#61]” is an example of the convention the Court uses to identify the docket number
   assigned to a specific paper by the Court’s case management and electronic case filing system
   (CM/ECF). This convention is used throughout this Order.
          2  Defendant High (as well as Defendant Montalbano) proceeds as a pro se litigant in this
   matter. The Court must construe the filings of a pro se litigant liberally. See Haines v. Kerner,
   404 U.S. 519, 520-21 (1972). In doing so, the Court should not be the pro se litigant’s advocate,
   nor should the Court “supply additional factual allegations to round out a plaintiff’s complaint or
   construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1175
   (10th Cir. 1997) (citing Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). In addition, a pro

                                                  -1-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 2 of 14




   #76, #81] in opposition to the Motion [#61],3 and Plaintiffs filed Replies [#79, #97]. The

   Motion [#61] has been referred to the undersigned pursuant to 28 U.S.C. § 636(b) and

   D.C.COLO.LCivR 72. See [#68]. The Court has reviewed the Motion, the Responses,

   the Replies, the entire case file, and the applicable law, and is sufficiently advised in the

   premises. For the reasons set forth below, the Motion [#61] is GRANTED.

                                           I. Background

          Plaintiff James Corey Goode (“Goode”) and Plaintiff Goode Enterprise Solutions,

   Inc. (“GES”), Plaintiff Goode’s company, filed an Amended Complaint [#36] on July 20,

   2020, asserting the following seventeen claims: 1) violation of the Racketeer Influenced

   and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1964 against Defendants Jirka

   Rysavy (“Rysavy”), Brad Warkins (“Warkins”), and Kiersten Medvedich (“Medvedich”);4

   2) civil RICO conspiracy pursuant to 18 U.S.C. § 1962(d) against all Defendants; 3)

   federal trademark infringement under 15 U.S.C. §§ 1114, 1125(a) against all Defendants;

   4) false designation of origin and federal unfair competition under 15 U.S.C. § 1125

   against all Defendants; 5) Colorado common law trademark and trade name infringement

   against all Defendants; 6) violation of Colorado common law/unfair competition against

   all Defendants; 7) violation of the Colorado Consumer Protection Act against all

   Defendants; 8) breach of contract against Defendants Gaia, Rysavy, Warkins,



   se litigant must follow the same procedural rules that govern other litigants. Nielsen v. Price, 17
   F.3d 1276, 1277 (10th Cir. 1994).
          3Defendant Cliff actually filed two Responses [#80, #81] by e-mail almost back-to-back
   on September 25, 2020. Response [#80] was time-stamped by the Clerk of Court at 2:21 p.m.
   and Response [#81] was time-stamped by the Clerk of Court at 3:53 p.m. Although the
   documents appear to be largely, if not entirely, identical, the Court has construed the later-filed
   document [#81] as an amended, and thus final, version of the earlier-filed document [#80].
          4   These three Defendants have not yet entered an appearance in this matter.

                                                  -2-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 3 of 14




   Medvedich, and Weidner; 9) fraudulent misrepresentation against Defendants Gaia,

   Rysavy, Warkins, and Medvedich; 10) intentional infliction of emotion distress under

   federal and Colorado state law against all Defendants; 11) negligent infliction of emotional

   distress under federal and Colorado state law against all Defendants; 12) harassment at

   work under Colorado state law against Defendants Rysavy, Warkins, Medvedich, and

   Weidner; 13) slander per se against all Defendants; 14) libel per se against all

   Defendants; 15) tortious interference with a business expectancy against all Defendants;

   16) cyberstalking against all Defendants; and 17) declaratory judgment regarding validity

   of Plaintiff GES’ trademarks against Defendant Gaia. See Am. Compl. [#36] at 37-56.

          In short, these claims allegedly arise from Defendants’ “desire to usurp, tarnish,

   and misappropriate the character, financial gain, goodwill and work” of Plaintiff Goode

   and his company, Plaintiff GES. Id. at 1. Plaintiff Goode is a “motivational speaker,

   influencer, author, producer, and public figure” who started publicly sharing his life

   experiences in 2014. Id. at 4. Topics include his “personal experiences tied to a secret

   space mission . . . a top-secret military project focused on travel beyond the confines of

   Earth.” Id. Plaintiff Goode formed Plaintiff GES to hold the intellectual property rights

   that he has developed, including “classes, movies, comic books and other goods and

   services tied to his branding and message.” Id. Defendants are among the group of

   individuals who allegedly “seek to slander and disparage Plaintiff Goode, his message,

   his reputation, and ultimately deprive him of his following, career and livelihood.” Id.

          Plaintiffs filed the present Motion [#61] seeking leave to amend their Amended

   Complaint [#36] to “respond to arguments raised by Defendants with whom Goode has

   conferred . . . .” Motion [#61] at 3. Plaintiffs’ proposed Second Amended Complaint [#61-



                                               -3-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 4 of 14




   1] revises the defendants named in Claim II (“Civil RICO Conspiracy Pursuant to 18

   U.S.C. § 1962(d)”) to include only Defendants Weidner, High, Zavodnick, and Montalbano

   instead of all Defendants. See Proposed Second Am. Compl. [#61-2] (red-lined version)

   at 39. The proposed Second Amended Complaint [#61-1, 2] also removes four claims

   from the Amended Complaint [#36]: 1) Claim X for “intentional infliction of emotional

   distress under federal and Colorado state law”; 2) Claim XI for “negligent infliction of

   emotional distress under federal and Colorado state law”; 3) Claim XII for “harassment at

   work under Colorado state law”; and 4) Claim XVI for cyberstalking. See id. at 47-49.

                                          II. Analysis

          As an initial matter, the deadline to amend pleadings has not yet been set.

   Plaintiffs’ Motion [#61] was filed on August 31, 2020, and is therefore timely. Thus, the

   Court turns directly to Rule 15(a)(2). Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n,

   771 F.3d 1230, 1240 (10th Cir. 2014) (stating that the Court need only address Fed. R.

   Civ. P. 16(b)(4) when the amendment request is untimely).

          The Court has discretion to grant a party leave to amend its pleadings. Foman v.

   Davis, 371 U.S. 178, 182 (1962); see Fed. R. Civ. P. 15(a)(2) (“The court should freely

   give leave when justice so requires.”). “In the absence of any apparent or declared

   reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

   repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

   to the opposing party by virtue of allowance of the amendment, futility of the amendment,

   etc.—the leave sought should, as the rules require, be ‘freely given.’” Foman, 371 U.S.

   at 182 (quoting Fed. R. Civ. P. 15(a)(2)). Pursuant to Rule 15(a)(2), the Court considers




                                              -4-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 5 of 14




   any arguments raised by Defendants related to whether justice would be served by

   amendment.

          Defendant Zavodnick and Defendant Weidner both argue that the Motion [#61]

   should not be granted under Fed. R. Civ. P. 15 because the amendment would subject

   both Defendants to undue prejudice and the amendment would be futile. See Response

   [#69] at 1-2; Response [#76] at 3. Defendant Zavodnick’s primary argument is that the

   proposed Second Amended Complaint [#61-1] would not survive a motion to dismiss for

   lack of personal jurisdiction. See Response [#69] at 4. Defendant Weidner argues that

   the proposed Second Amended Complaint [#61-1] would not survive a motion to dismiss

   because it failed to cure deficiencies in the Amended Complaint [#36]. See Response

   [#76] at 3-5. Both Defendants Zavodnick and Weidner also argue that the Motion [#61]

   should be denied because Plaintiffs’ complaint has become a “moving target.” See id. at

   3, 6, 7; Response [#69] at 2, 3, 6.

          Defendant High argues regarding futility and undue prejudice that the Motion [#61]

   should not be granted because the proposed Second Amended Complaint [#61-1] does

   not cure any deficiencies from previous versions and that, as such, allowing Plaintiffs to

   file a Second Amended Complaint would be unduly burdensome to him. See Response

   [#81] at 3. He further argues that Plaintiffs’ attorney has violated Fed. R. Civ. P. 11 by

   withholding and concealing material facts, thus affecting Plaintiffs’ “ability to purse [sic]

   this case in good faith,” which the Court generally construes as an argument against

   amendment relating to alleged bad faith. See id.

          Plaintiffs argue that the Court should permit the amendment so that the complaint

   is responsive to Defendants’ positions. See Motion [#61] at 2-3. Plaintiffs argue that



                                               -5-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 6 of 14




   Defendants will not be prejudiced by the amendment “most notably because the case is

   in its infancy . . . but also because [the amended complaint] clarif[ies] the issues and

   claims beyond the requirements necessary for a complaint under FRCP 8 and 9.” Reply

   [#97] at 2. Plaintiffs maintain that their proposed amendment is not futile because it cures

   the deficiencies alleged in Defendants’ pending motions to dismiss: “the amended

   complaint narrows the claims and alleges facts with greater specificity.” Id. at 1. For

   these same reasons, Plaintiffs also argue that the proposed Second Amended Complaint

   [#61-1] is not a “moving target.” Id. at 1-2.

   A.     Undue Prejudice

          Potential prejudice to a defendant is the most important factor in considering

   whether a plaintiff should be permitted to amend the complaint. Minter v. Prime Equip.

   Co., 451 F.3d 1196, 1207 (10th Cir. 2006). Courts typically find prejudice only when the

   proposed amendment unfairly affects the defendants in terms of preparing their defense

   to the amendment. Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971). “Most often, this

   occurs when the amended claims arise out of a subject matter different from what was

   set forth in the complaint and raise significant new factual issues.” Minter, 451 F.3d at

   1208 (citations omitted).

          Defendants Zavodnick and Weidner both argue that allowing a second amendment

   would cause undue prejudice. Defendant Zavodnick asserts that if Plaintiffs are afforded

   another amendment, he “will be forced to again spend time and money conferring and

   drafting motion papers as the proposed amendments are futile” and “this will greatly

   prejudice” him. Response [#69] at 6-7. Defendant Weidner states that another amended

   complaint would “run up [his] costs, delay the case . . . and unduly prejudice him.”



                                               -6-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 7 of 14




   Response [#76] at 6. Yet, Defendant Weidner concedes that, “the expenditure of time,

   money, and effort alone is not grounds for a finding of prejudice.” Id. (quoting Bylin v.

   Billings, 568 F.3d 1224, 1230 (10th Cir. 2009)). Relatedly, he argues that the Motion

   [#61] should be denied because Plaintiffs’ “numerous amendments are also plainly a

   moving target[,]” as discussed more fully below. Id.

          The Court finds that Defendants’ issues with spending more time and money on

   their defenses are not sufficient grounds to deny a motion to amend on the basis of

   alleged prejudice. The proposed Second Amended Complaint [#61-1] removes three

   claims affecting Defendant Weidner and four claims affecting Defendant Zavodnick and

   clarifies that Claim II is against a group of Defendants including Defendants Weidner and

   Zavodnick, instead of “all Defendants.” See Proposed Second Am. Compl. [#61-2] (red-

   lined version) at 39, 47-48, 49-50. There is no indication that such amendments would

   prejudice, not to mention unduly prejudice, Defendants Zavodnick and Weidner in

   “preparing their defense to the amendment,” especially because no new claims are

   asserted against them and because certain claims in which they are currently named are

   being removed. Patton, 443 F.2d at 86.

          Defendant High argues that allowing the amendment is unduly burdensome

   because traveling to Colorado from his residence in Washington would be “an

   extraordinary burden, both unreasonable, and threatening to the health” of himself and

   his wife who is disabled. See Am. Compl. [#36] at 3 (stating that “Upon information and

   belief, High is a Washington resident”); Reply [#73] at 15. However, there is nothing about

   the proposed amendments which would necessitate that Defendant High travel to

   Colorado for Court proceedings any more or less than he would otherwise have to do in



                                              -7-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 8 of 14




   this litigation. Thus, the Court finds that allowing the amendment would not unduly

   prejudice Defendant High.

          Accordingly, Defendants’ arguments are rejected to the extent they are premised

   on undue prejudice.

   B.     Undue Delay

          The Tenth Circuit has held that it is appropriate to deny leave to amend for undue

   delay “when the party filing the motion has no adequate explanation for the delay.” Minter,

   451 F.3d at 1206 (citations omitted). No Defendant has directly argued undue delay in

   this case, but Defendants Zavodnick and Weidner have argued that Plaintiffs’ complaint

   is a moving target, which is often construed as an undue delay argument. See Response

   [#69] at 2, 3, 6; Response [#76] at 3, 6, 7; see Minter, 451 F.3d at 1206. The Tenth Circuit

   has stated that “[c]ourts will deny a motion to amend when it appears that the plaintiff is

   using Rule 15 to make the complaint ‘a moving target’ . . . to salvage a lost case by

   untimely suggestion of new theories of recovery . . . to present ‘theories seriatim’ in an

   effort to avoid dismissal . . . or to knowingly delay raising an issue until the ‘eve of trial.’”

   Minter, 451 F.3d at 1206 (citations omitted).

          Defendant Zavodnick argues that Plaintiffs’ complaint is a moving target because

   Defendant Zavodnick “has informed Plaintiffs and their counsel of his position through

   conferrals and two motions to dismiss.” Response [#69] at 6. Given that Defendant

   Zavodnick does not argue that any new theory “of recovery” is introduced in the complaint,

   and the fact that the case is not on the “eve of trial,” considering no trial is scheduled, the

   Court cannot find undue delay has occurred based on these arguments. See Minter, 451

   F.3d at 1206 (citations omitted).



                                                 -8-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 9 of 14




          Similarly, Defendant Weidner argues that Plaintiffs’ complaint is a moving target

   because “each iteration of the complaint appears to revise the factual allegations rather

   than the legal claims—something Plaintiffs fail to adequately explain in their Motion given

   that the facts upon which their claims are premised presumably have not changed.”

   Response [#76] at 3-4. He further argues that “[n]ew parties have been added, new

   theories have been developed, and the overall factual allegations appear to be tailored in

   each subsequent amendment” and thus suggests that Plaintiffs are introducing “new

   theories of recovery” to avoid dismissal. Id. at 6-7. Defendant Weidner does not specify

   what revised factual allegations and new theories are at issue, rendering it difficult for the

   Court to declare that such changes make the complaint a moving target. Regardless,

   given that this case is in its earliest stages, and given that Plaintiffs are attempting to

   revise their complaint to clarify it based on the concerns raised by conferral with the

   opposing parties, the Court cannot find that any undue delay has occurred here. See

   Minter, 451 F.3d at 1206 (citations omitted).

          Accordingly, Defendants’ arguments are rejected to the extent they may be

   premised on undue delay.

   C.     Bad Faith

          In the Tenth Circuit, a plaintiff’s motion to amend may be denied if the complaint

   was made in bad faith.      Estate of Roemer v. Shoaga, No. 14-cv-01655, 2016 WL

   11184883, at *11 (D. Colo. Oct. 26, 2016) (citing Cohen v. Longshore, 621 F.3d 1311,

   1312 (10th Cir. 2010)). To adequately support the denial of a motion to amend, the

   plaintiff’s bad faith “must be apparent from the record before the court.” Estate of Roemer,

   2016 WL 11184883, at *11. Moreover, a court is limited to inquiring "whether the motion



                                               -9-
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 10 of 14




    to amend itself is being made in bad faith, not whether the original complaint was filed in

    bad faith or whether conduct outside the motion to amend amounts to bad faith.” See id.

    “Bad faith may be inferred if the proposed amendments directly contradict the allegations

    made in the original pleading such that the original and amended factual accounts cannot

    be reconciled, and are made solely to circumvent a defense raised in a Rule

    12(b) motion." Id.

           Defendant High argues that Plaintiffs and Plaintiffs’ attorney acted in bad faith

    because of the “complete lack of facts provided for in the claims against Defendant

    [High],” which is “suggestive of a tactic employed in a vindictive fashion . . . .” See

    Response [#81] at 15. Defendant High alleges that Plaintiffs and Plaintiffs’ attorney had

    “no intention of pursuing a factual case” against him. Id. In support of his argument,

    Defendant High provides information about the dates of Plaintiffs’ domain name

    registration for the phrase “Blue Chicken Cult,” which he claims is central to Plaintiffs’

    “Complaint with Defendant High.” See id. at 16. However, Defendant High offers no

    clarification about which claims such alleged facts are central to. He also asks the Court

    to note that “Plaintiff currently inserts appeals for donations to his ‘legal fund’ in support

    of this/these complaints in all video content” apparently posted online, which Defendant

    High says is “[s]urely enough to warrant raising questions about Rule 11 violations.” Id.

    (internal citation omitted). Defendant High further asserts that Plaintiffs are playing the

    “multiple defendants game” in which the “goal of the game is for the defendant’s cost to

    be dramatically driven upward” by conferences between Plaintiffs’ and Defendant High’s

    attorneys (although Defendant High is no longer represented by an attorney). See id. at

    17. Finally, Defendant High states that he has been “targeted by Plaintiff . . . only to



                                                - 10 -
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 11 of 14




    impose a financial burden on him for creating the TM term . . . and for [Defendant High]

    reporting on social media . . . that Defendant High thought his work was stolen by Plaintiff.”

    Id.

            Defendant High’s argument regarding bad faith is not limited to claims in the

    proposed amendment but appears to stem from both the original and amended

    complaints [#1, #36], thus it is not clear to the Court that the instant Motion [#61] “itself”

    was made in bad faith. See Estate of Roemer, 2016 WL 11184883, at *11. Nor has

    Defendant High shown that there are facts between the original and proposed Second

    Amended Complaint [#61-1] that “cannot be reconciled,” which would then allow the court

    to infer bad faith. Id. In short, based on these arguments, there is no indication that

    Plaintiffs have engaged in bad faith in connection with the filing of the Motion. See id. To

    the extent Defendant High believes there has been a violation of Fed. R. Civ. P. 11, he

    must file a separate motion. See D.C.COLO.LCivR 7.1(d) (“A motion shall not be included

    in a response or reply to the original motion. A motion shall be filed as a separate

    document.”).

           Accordingly, Defendants’ arguments are rejected to the extent they are premised

    on alleged bad faith.5

    D.     Futility

           It is well settled that a proposed amendment is futile only if the complaint, as

    amended, would not survive a motion to dismiss. Bradley v. Val-Mejias, 379 F.3d 892,

    901 (10th Cir. 2004) (citing Jefferson County Sch. Dist. v. Moody’s Investor’s Servs., 175



           5   It is unclear whether any Defendant is asserting that the “moving target” argument is
    indicative of bad faith as well as undue delay, but to the extent this argument is being made, the
    Court rejects it as unsupported at this time.

                                                  - 11 -
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 12 of 14




    F.3d 848, 859 (10th Cir. 1999)). “In ascertaining whether plaintiff’s proposed amended

    complaint is likely to survive a motion to dismiss, the court must construe the complaint

    in the light most favorable to plaintiff, and the allegations in the complaint must be

    accepted as true.” Murray v. Sevier, 156 F.R.D. 235, 238 (D. Kan. 1994). Moreover,

    “[a]ny ambiguities must be resolved in favor of plaintiff, giving [it] the benefit of every

    reasonable inference drawn from the well-pleaded facts and allegations in [its] complaint.”

    Id. (quotations omitted).

           Defendant Zavodnick argues that the proposed Second Amended Complaint [#61-

    1] would not survive a motion to dismiss because of a lack of personal jurisdiction. See

    Response [#69] at 2, 4. Additionally, Defendants Zavodnick and Weidner argue that the

    proposed Second Amended Complaint [#61-1] would not survive a motion to dismiss

    because Plaintiffs did not cure deficiencies from the previous complaints. See id. at 1-2;

    Response [#76] at 3. Although Defendant High does not explicitly mention futility, he

    similarly argues that Plaintiffs did not cure past deficiencies and that there is a lack of

    personal jurisdiction for claims against him. See Response [#81] at 2.

           The Court is not inclined to delve deeply into the merits of Defendants’ arguments

    here for several reasons. While futility arguments often can and should be addressed in

    connection with a motion for leave to amend a complaint, in many situations “futility

    arguments are better addressed in a Motion to Dismiss.” Godfrey v. United States, No.

    07-cv-02165-MSK-MEH, 2008 WL 80302, at *2 (D. Colo. Jan. 7, 2008). The Court finds

    this situation to be one in which Defendants’ arguments would be better addressed

    elsewhere. Defendants’ arguments rely on a detailed examination of each of Plaintiffs’

    current and proposed allegations. On a motion seeking leave to amend, such arguments



                                              - 12 -
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 13 of 14




    are generally underdeveloped because the Court lacks the full briefing of a motion,

    response, and reply regarding the merits of the Rule 12(b)(6) argument.             It is not

    appropriate for the Court to examine the allegations to resolve underdeveloped issues

    between the parties at this very early stage in the proceedings, i.e., on a motion seeking

    leave to amend, before the Court has ever addressed the merits of the claims in

    connection with any fully-briefed dispositive motion. See Sutton v. Utah State Sch. for

    the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir.1999).

           Guided by the rule that amendments pursuant to Rule 15(a) are freely granted,

    Plaintiffs should be afforded the opportunity to test their claims under Rule 12(b)(6). See

    Foman, 371 U.S. at 182 (“If the underlying facts or circumstances relied upon by plaintiff[s]

    may be a proper subject of relief, [they] ought to be afforded an opportunity to test [their]

    claim on the merits.”). In other words, the Court makes no comment regarding the

    sufficiency of the additional allegations in the Second Amended Complaint at this time,

    because the Court is inclined instead to allow Plaintiffs to amend and leave the question

    of whether they have adequately stated claims against Defendants to be decided on a

    fully-briefed dispositive motion, if any, or at trial.

           Accordingly, Defendants’ arguments are rejected as premature to the extent they

    are premised on futility.

                                            III. Conclusion

           For the reasons set forth above, and considering that leave to amend should be

    freely given, the Court permits Plaintiffs leave to file their proposed Second Amended

    Complaint [#61-1].

           Accordingly,



                                                  - 13 -
Case 1:20-cv-00742-DDD-KLM Document 110 Filed 12/08/20 USDC Colorado Page 14 of 14




           IT IS HEREBY ORDERED that the Motion [#61] is GRANTED. Plaintiffs’ Second

    Amended Complaint [#61-1] is accepted for filing as of the date of this Order.

           IT IS FURTHER ORDERED that Defendants shall answer or otherwise respond to

    the Second Amended Complaint in accordance with the Fed. R. Civ. P. 15(a)(3).

           IT IS FURTHER ORDERED that Defendant Cliff High’s Motion to Dismiss

    Pursuant to Fed. R. P. 12(b)(2) and 12(b)(6) [#42] is DENIED as moot.6 See, e.g., Strich

    v. United States, No. 09-cv-01913-REB-KLM, 2010 WL 14826, at *1 (D. Colo. Jan. 11,

    2010) (“The filing of an amended complaint moots a motion to dismiss directed at the

    complaint that is supplanted and superseded.”); AJB Props., Ltd. v. Zarda Bar-B-Q of

    Lenexa, LLC, No. 09-2021-JWL, 2009 WL 1140185, at *1 (D. Kan. April 28, 2009) (finding

    that amended complaint superseded original complaint and “accordingly, defendant’s

    motion to dismiss the original complaint is denied as moot”); Gotfredson v. Larsen LP,

    432 F. Supp. 2d 1163, 1172 (D. Colo. 2006) (noting that defendants’ motions to dismiss

    are “technically moot because they are directed at a pleading that is no longer operative”).

           Dated: December 8, 2020




           6Defendant Zavodnick’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(2) [#43] has
    not been referred to the undersigned for resolution.

                                                - 14 -
